WHITE, Presiding Judge.
Appellant was convicted in the court below of murder in the first degree, and his punishment has been fixed by the verdict and judgment at a life term in the penitentiary.
We have given no little time to a consideration of the facts as presented to us in this record, and we are constrained to say that the evidence upon which the defendant’s guilt rests amounts to nothing more than a bare presumption, based in part upon remote suspicious circumstances, some of them of questionable admissibility as evidence against the defendant, without which there is not the slightest testimony going *434to show any reason or motive on the part of defendant to commit so base and foul an assassination.
We can not give our assent to a conviction resting upon such remote, inconclusive, and unsatisfactory inculpatory evidence, and do not believe it should be permitted to stand as a precedent.
The theory of the State was that appellant, who was an entire stranger to and had never seen deceased until the day before he was killed, had been bribed to kill him, in order to destroy his evidence in a certain criminal case pending in another county. This theory is predicated upon facts and circumstances which can be explained, and which, in our opinion, have been explained, so far as defendant is concerned, consistently .with his innocence. We do not say that the State’s "theory is not correct; nor do we pretend to say that defendant may not be guilty of this murder, but we do say that before he is punished with a lifetime imprisonment for it in the penitentiary we should be furnished with evidence of guilt sufficient to justify us in relying upon the verdict with abiding confidence that at least the jury were fully warranted in their findings.
Because the evidence, in our opinion, is wholly insufficient to support the verdict and judgment, the judgment is reversed and the cause is remanded.

Reversed and remanded.

Judges all present and concurring.